DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on September 26, 2021, is acknowledged.
Cancellation of claims 3-4, 9-10, 13-14 and 17 has been entered.
Claims 1-2, 5-8, 11-12, 15-16 and 18-22 are pending in the instant application.

Allowable Subject Matter
Claims 1-2, 5-8, 11-12, 15-16 and 18-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Closest prior art of record to Bae et al. (CN 102956180 A), Hyeon et al. (US 2019/0140036 A1) and Hosoyachi et al. (US 2019/0259345), each discloses a display panel comprising a display region and a non-display region at a periphery of the display region, a plurality of display units disposed in the display region and a peripheral circuit disposed at the non-display region, the width of the peripheral circuit being smaller than a width of the display region. 
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a width of the peripheral circuit is smaller than a width of the display region along an arrangement direction of the plurality of peripheral circuit units and wherein peripheral sides of the display region comprises an edge region and a middle region, the edge region comprises a first edge region and a second edge region located on two sides of the middle region respectively; wherein a preset pitch between two adjacent peripheral circuit units corresponding to the first edge region gradually decreases in the substantially straight direction from the middle region to the first edge region, and a preset pitch between two adjacent peripheral circuit units 
Regarding claim(s) 2, 5-8, 11-12 and 15-16, claims(s) 2, 5-8, 11-12 and 15-16 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Regarding claim(s) 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 18, and specifically comprising the limitation of peripheral sides of the display region comprises an edge region and a middle region, the edge region comprises a first edge region and a second edge region located on two sides of the middle region respectively; wherein each of the plurality of peripheral circuit units corresponding to the first edge region is characterized by a first dimension along the substantially straight direction, each of the plurality of peripheral circuit units corresponding the second edge region is characterized by a second dimension along the substantially straight direction; wherein the first dimension of each of the plurality of peripheral circuit units corresponding to the first edge region gradually decreases in the substantially straight direction from the middle region to the first edge region, and the second dimension of each of the plurality of peripheral circuit units corresponding to the second edge region gradually decreases in the substantially straight direction from the middle region to the second edge region.
Regarding claim(s) 19-22, claims(s) 19-22 is/are allowable for the reasons given in claim(s) 18 because of its/their dependency status from claim(s) 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879